Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
        Reasons for Allowance 
2.   The following is an examiner’s statement of reasons for allowance: the prior art of record doesn’t teach or render obvious “a first modular software component stored in the memory that recognizes the first modular hardware component when installed on the base hardware component and provides communication between the equipment and a second network using the first modular hardware component.” in combination with other recited elements in independent claim 1. 
      
3.    Brown et al. (U.S. Patent Application No: 20170131610 A1), the closest prior art of record, teaches an apparatus has an interface for communicating with multiple window controllers and one or more processors are configured to process status information received from a window controller in which the status information indicates at least a tint status of one or more optically-switchable devices controlled by a window controller and to send one or more tint commands through the interface to the window controller, responsive to receiving the status information. Brown discloses the apparatus also interfacing with window controllers drives optical transitions in optically-switchable windows to provide desirable lighting conditions while reducing the power consumption and improving the efficiency of systems with which they are integrated.  However, Brown doesn’t teach “a first modular software component stored in the memory that recognizes the first modular hardware component when installed on the base hardware component and provides communication between the equipment and a second network using the first modular hardware component.”. 

4.   Komiya et al. (U.S. Patent Application No: 20040059814 A1) teaches an items of the intermediate model and building automation control (BAC) network objects of the respective intermediate model and BAC network systems are compared, based on which the data of the objects expressing different network systems is transferred to related item, so that the network system acquires data corresponding to the item by accessing intermediate object. Komiya discloses an objects expressing different network systems are mutually mapped easily and simply. However, Komiya doesn’t teach “a first modular software component stored in the memory that recognizes the first modular hardware component when installed on the base hardware component and provides communication between the equipment and a second network using the first modular hardware component.”.

5.      Therefore, the prior art of record doesn’t teach or render “a first modular software component stored in the memory that recognizes the first modular hardware component when installed on the base hardware component and provides communication between the equipment and a second network using the first modular hardware component.” including other elements as recited in independent claim 1. 

6.     Independent claims 10 and 15 recites limitations similar to those noted above for independent claim 1, is considered allowable for the same reasons noted above for claim 1.

7.     Dependent claims 2-9,11-14 and 16-20 recites limitations similar to those noted above for independent claims 1,10 and 15 are considered allowable for the same reasons noted above for claims 1,10 and 12.

            Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                           Conclusion
                             RELEVANT ART CITED BY THE EXAMINER
         The following prior art made of record and not relied upon is cited to establish the level of skill in the applicant’s art and those arts considered reasonably pertinent to applicant’s disclosure. See MPEP 707.05(c).
                      References Considered Pertinent but not relied upon
         XIAO et al. (US Patent Application Pub. No: 20120238305 A1) teaches a method for obtaining an uplink transmit power control parameter, where the method is applicable to a radio communication system using a CoMP transmission technology and includes: obtaining, by an base station, a downlink path loss of a serving cell serving for a UE and a sum of a each difference between a downlink path loss of each coordinated cell serving for the UE and the downlink path loss of the serving cell; obtaining, by the base station, a downlink path loss of the UE in a coordinated multi-point transmission environment and a transmit power control command of the UE in the coordinated multi-point transmission environment according to the downlink path loss of the serving cell and the sum of differences between downlink path losses. XIAO discloses the reduction of cell throughput and waste of UE power consumption is avoided.
        McFarland (US Patent Application Pub. No: 20060063522 A1) a network of wireless radios automatically conserves energy, directs the operation of equipment, and locates assets and personnel. McFarland disclose the network may identify changes in the occupancy of a building area and automatically alter the building environment according to predetermined settings, personal preferences, or unexpected conditions, and each wireless radio may be powered by a dedicated energy generator. McFarland suggests the dedicated energy generator may harvest or scavenge energy from the building, building equipment, or building environment and the energy generator may be vibration driven and generate electrical energy from the vibration of energy generator components. McFarland further discloses the energy generator may be a micro-electro-mechanical device and/or include one or more layers of piezoelectric material and the energy generator may generate electrical energy from light, thermal, kinetic, radio frequency, or other forms of energy associated with the building, building equipment, or building environment. McFarland further suggests the energy generator also may generate electrical energy from the movement of individuals.
  Any inquiry concerning this communication or earlier communications from the examiner should be directed to GETENTE A YIMER whose telephone number is (571)270-7106.  The examiner can normally be reached on Monday-Friday 6:30-3:00.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, IDRISS N ALROBAYE can be reached on 571-270-1023.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair my.uspto.gov/pair/ PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/GETENTE A YIMER/Primary Examiner, Art Unit 2181